Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valouch et al. (US 20190140129 A1) hereafter referred to as Valouch in view of Shi et al. (US 20160111579 A1) hereafter referred to as Shi

a germanium (Ge) layer [see paragraph 0175 “indium gallium arsenide (InGaAs), silicon (Si), germanium (Ge), cadmium telluride (CdTe), copper indium sulfide (CulnS.sub.2; CIS), copper indium gallium selenide (CIGS), copper zinc tin sulfide (CZTS), or quantum dots comprising lead sulfide (PbS) for the NIR spectral range”] comprising: a first conduction band [that of Ge] with a first conduction potential [based on electron affinity], and a first valence band [that of Ge] with a first valence potential [based on electron affinity and band-gap]; 
and a lead-chalcogenide (Pb-chalcogenide) layer [see paragraph 0176, 0177 “lead sulfide (PbS) for the SWIR and MWIR spectral ranges” “lead selenide (PbSe), mercury cadmium telluride (HgCdTe; MCT), indium antimonide (InSb), or indium arsenide (InAs) for the SWIR, MWIR, LWIR and FIR spectral ranges”] coupled to the Ge layer and comprising: a second conduction band [that of PbS or PbSe] with a second conduction potential [based on electron affinity] , and a second valence band [that of PbS or PbSe] with a second valence potential [based on electron affinity and band-gap] .
but in Fig. 1 does not specifically state that the second conduction potential that is lower than the first conduction potential, that the second valence potential that is lower than the first valence potential,
wherein the Ge layer and the Pb-chalcogenide layer form a heterojunction configured to: allow electrons to flow from the Ge layer to the Pb-chalcogenide layer, and allow holes to flow from the Pb-chalcogenide layer to the Ge layer.
However see Fig. 1 see “two individual pin diodes arranged between at least one first electrode and at least one second electrode” “the signal leads 138 may comprise one or more drivers and/or one or more measurement devices for generating sensor signals and/or for modifying sensor signals”.

See Shi teaches charge separation at junctions, see Figs. 2, 3 see that at the heterojunction, choosing n-type for Pb-chalcogenide and a person of ordinary skill in the art knowing that Germanium has an electron affinity of about 4 eV and that for PbSe is about 4.85 eV and that for PbS is about 4.53 eV and that for PbTe is about 4.8 to 5.1 eV, due to the electron affinities the conduction band for Ge is higher than that for PbSe and PbS and PbTe and knowing that the band-gap for Ge is 0.66 eV and that for PbS is about 0.37 eV and that for PbSe is about 0.27 eV, thus even the valence band of Ge is higher than that of PbS & PbSe such that Ge-PbSe heterojunction and the Ge-PbS heterojunction satisfies Shi Fig. 2 wherein electrons fall into the Pb-chalcogenide whereas holes float into the Ge side, which Shi teaches is useful for photo-voltaic detector. 
Thus since Valouch teaches Ge and Pb-chalcogenide placed in series, the teaching of Shi can be applied to Valouch , 
thus it would be obvious to modify Valouch to include that the second conduction potential that is lower than the first conduction potential, that the second valence potential that is lower than the first valence potential, wherein the Ge layer and the Pb-chalcogenide layer form a heterojunction configured to: allow electrons to flow from the Ge layer to the Pb-chalcogenide layer, and allow holes to flow from the Pb-chalcogenide layer to the Ge layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the electron affinities and band gaps to chose heterojunction to allow good charge separation at junctions for use in photo-voltaic detectors.

In regard to claim 3 Valouch and Shi as combined teaches wherein the Pb-chalcogenide layer has a bandgap of about 0.27 electron-volts (eV) [see as evidence see Cao (US 20180145109 A1) paragraph 0045 “PbSe 555 has a bandgap of 0.27 eV, for detecting (mid-infrared) light waves having a 3500-500 nm wavelength”].
In regard to claim 4 Valouch and Shi as combined teaches wherein the Pb-chalcogenide layer is configured to detect a first color in a mid-wave infrared (MWIR) range [see as evidence see Cao (US 20180145109 A1) paragraph 0045 “PbSe 555 has a bandgap of 0.27 eV, for detecting (mid-infrared) light waves having a 3500-500 nm wavelength”].
In regard to claim 5 Valouch and Shi as combined teaches  wherein the Ge layer is configured to detect a second color in a short-wave infrared (SWIR) range [see Einstein relationship for energy-wavelength, see as evidence see Chi (US 20170365721 A1) paragraph 0042 “the bandgap of germanium is 0.66 electron volts (eV), and the electron affinity of germanium is 4.00 eV”].
In regard to claim 6 Valouch and Shi as combined teaches  further comprising a first contact [see Valouch paragraph 0339, 0365 “signal lead 138”] coupled to the Pb-chalcogenide layer
but does not state ohmic however ohmic is the standard contact and Valouch does not suggest other forms of contact such as Schottky.
See Shi uses ohmic contacts, see paragraph 0069 “n-type Ohmic contact”.
Thus it would be obvious to modify Valouch to include “ohmic”.
The motivation is that ohmic is the standard contact which provides minimum resistance and no diode drop.

In regard to claim 8 Valouch and Shi as combined teaches wherein the Ge layer comprises: a p-type layer [see combination claim 1 see Shi Fig. 2 see Ge side is p-type] coupled to the Pb-chalcogenide layer; an intrinsic layer [see Valouch paragraph 0330 “wherein the longitudinal optical sensor has two individual pin diodes arranged between at least one first electrode and at least one second electrode”]  coupled to the p-type layer; and an n-type layer [see “pin”] coupled to the intrinsic layer.
In regard to claim 9 Valouch and Shi as combined does not teach wherein the p-type layer comprises tin (Sn).
However see Shi paragraph 0081, 0085 “Pb-salt layer (such as, but not limited to PbSe or PbSnSe” “the Pb-salt layer may comprise ternary compounds such as, but not limited to, PbSnSe, PbSnTe, PbSrSe, PbSrTe, PbEuSe, PbEuTe, PbCdSe, and PbCdTe, or quaternary compounds, such as, but not limited to, PbSnSeTe, PbSnSeS, and PbSnTeS”.
Thus it would be obvious to modify Valouch to include ternary or quaternary compounds comprising Sn i.e. to include wherein the p-type layer comprises tin (Sn).
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to adjust composition to tune the electron affinities and band gaps to chose heterojunction to allow good charge separation at junctions for use in photo-voltaic detectors.
In regard to claim 10 Valouch and Shi as combined teaches [see claim 9 see Shi paragraph 0081, 0085 “Pb-salt layer (such as, but not limited to PbSe or PbSnSe” “the Pb-salt layer may comprise ternary compounds such as, but not limited to, PbSnSe, PbSnTe, PbSrSe, PbSrTe, PbEuSe, PbEuTe, PbCdSe, and PbCdTe, or quaternary compounds, such as, but not limited to, PbSnSeTe, PbSnSeS, and PbSnTeS”] wherein the intrinsic layer comprises Sn.

In regard to claim 12 Valouch and Shi as combined does not teach  further comprising a silicon (Si) substrate coupled to the n-type layer.
See Shi paragraph 0005 “the semiconductor industry is attempting to transfer the growth and processes of MCT to alternative substrates, such as Silicon (Si)” “PV Pb-salt detector 400 comprises a substrate 412, such as a silicon substrate (or other substrate material described herein), having disposed thereon a single Pb-salt layer 414.  The substrate 412 could be any suitable material that include, but are not limited to Si, silica, SiO.sub.2 glass, BaF.sub.2, quartz, sapphire, and conductive transparent oxides”.
Thus it would be obvious to modify Valouch to include further comprising a silicon (Si) substrate coupled to the n-type layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture and cost because Silicon is an  easily available low cost and reliable substrate.
In regard to claim 14 Valouch and Shi as combined does not teach further comprising a silicon (Si) substrate coupled to the n-type layer.
See Shi paragraph 0005 “the semiconductor industry is attempting to transfer the growth and processes of MCT to alternative substrates, such as Silicon (Si)” “PV Pb-salt detector 400 comprises a substrate 412, such as a silicon substrate (or other substrate material described herein), having disposed 
Thus it would be obvious to modify Valouch to include further comprising a silicon (Si) substrate coupled to the n-type layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture and cost because Silicon is an  easily available low cost and reliable substrate.
In regard to claim 19 Valouch and Shi as combined teaches wherein the semiconductor PV detector is a camera [see Valouch paragraph 0001 “the invention relates to a human-machine interface, an entertainment device, a scanning system, a tracking system, a stereoscopic system; and a camera”].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valouch in view of Shi 
In regard to claim 20 Valouch teaches a method of fabricating a semiconductor PV detector [see Fig. 1 see paragraph 0330 “wherein the longitudinal optical sensor has two individual pin diodes arranged between at least one first electrode and at least one second electrode”]  and comprising: 
obtaining a substrate [see paragraph 0140 “the materials used for the at least one longitudinal optical sensor may be fabricated by depositing the respective material on an insulating substrate”];
growing a germanium (Ge) layer [ see paragraph 0140 “the materials used for the at least one longitudinal optical sensor may be fabricated by depositing the respective material on an insulating substrate” see paragraph 0175 “indium gallium arsenide (InGaAs), silicon (Si), germanium (Ge), cadmium telluride (CdTe), copper indium sulfide (CulnS.sub.2; CIS), copper indium gallium selenide (CIGS), copper zinc tin sulfide (CZTS), or quantum dots comprising lead sulfide (PbS) for the NIR spectral range”]  on the substrate, wherein the Ge layer comprises a first conduction band [that of Ge] with a first conduction 
growing a lead-chalcogenide (Pb-chalcogenide) layer [see paragraph 0140 “the materials used for the at least one longitudinal optical sensor may be fabricated by depositing the respective material on an insulating substrate” see paragraph 0176, 0177 “lead sulfide (PbS) for the SWIR and MWIR spectral ranges” “lead selenide (PbSe), mercury cadmium telluride (HgCdTe; MCT), indium antimonide (InSb), or indium arsenide (InAs) for the SWIR, MWIR, LWIR and FIR spectral ranges”] on top of the Ge layer to form a heterojunction,
wherein the Pb-chalcogenide layer comprises a second conduction band [that of PbS or PbSe] and a second valence band [that of PbS or PbSe],
wherein the second conduction band has a second conduction potential [based on electron affinity] 
wherein the second valence band has a second valence potential [based on electron affinity and band-gap],
but in Fig. 1 does not specifically state that second conduction potential that is lower than the first conduction potential, that second valence potential that is lower than the first valence potential, and wherein the heterojunction is configured to allow electrons to flow from the Ge layer to the Pb-chalcogenide layer and allow holes to flow from the Pb-chalcogenide layer to the Ge layer.
However see Fig. 1 see “two individual pin diodes arranged between at least one first electrode and at least one second electrode” “the signal leads 138 may comprise one or more drivers and/or one or more measurement devices for generating sensor signals and/or for modifying sensor signals”.
The Examiner notes that electron affinities and band-gaps of semiconductors are known to a person of ordinary skill in the art, and that at the heterojunction electrons can move to lower potential and holes to higher potential until the built-in dipole reaches balance.

See Shi teaches charge separation at junctions, see Figs. 2, 3 see that at the heterojunction, choosing n-type for Pb-chalcogenide and a person of ordinary skill in the art knowing that Germanium has an electron affinity of about 4 eV and that for PbSe is about 4.85 eV and that for PbS is about 4.53 eV and that for PbTe is about 4.8 to 5.1 eV, due to the electron affinities the conduction band for Ge is higher than that for PbSe and PbS and PbTe and knowing that the band-gap for Ge is 0.66 eV and that for PbS is about 0.37 eV and that for PbSe is about 0.27 eV, thus even the valence band of Ge is higher than that of PbS & PbSe such that Ge-PbSe heterojunction and the Ge-PbS heterojunction satisfies Shi Fig. 2 wherein electrons fall into the Pb-chalcogenide whereas holes float into the Ge side, which Shi teaches is useful for photo-voltaic detector. 
Thus since Valouch teaches Ge and Pb-chalcogenide placed in series, the teaching of Shi can be applied to Valouch , 
thus it would be obvious to modify Valouch to include that second conduction potential that is lower than the first conduction potential, that second valence potential that is lower than the first valence potential, and wherein the heterojunction is configured to allow electrons to flow from the Ge layer to the Pb-chalcogenide layer and allow holes to flow from the Pb-chalcogenide layer to the Ge layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the electron affinities and band gaps to chose heterojunction to allow good charge separation at junctions for use in photo-voltaic detectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Chi (US 20170365721 A1) paragraph 0042 “the bandgap of germanium is 0.66 electron volts (eV), and the electron affinity of germanium is 4.00 eV”.
See Cao (US 20180145109 A1) paragraph 0045 “PbS 530 has a bandgap of 0.37 eV, for detecting (near infrared) light waves having a 1000-3500 nm wavelength” “PbSe 555 has a bandgap of 0.27 eV, for detecting (mid-infrared) light waves having a 3500-500 nm wavelength”.
See Globus (US 10297707 B1) “work function of PbS is .about.4.53 eV”.
See Kucherov (US 20030184188 A1) paragraph 0100 “PbTe has a high electron work function (4.8-5.1 eV)”.
See Masumoto (see PTO-892) teaches see page 252106-2 “electron affinity of bulk PbSe is assumed to be -4.85 eV”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818